Citation Nr: 0606913	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  00-14 356A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for residuals of a right 
knee injury with internal derangement and degenerative joint 
disease, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from September 1953 to June 
1955.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO).  The Board remanded the case in 
September 2004.  At that time, the Board referred the raised 
issue of entitlement to secondary service connection for a 
back disability to the RO for the appropriate action.  The 
claims file does not show that the claim has been 
adjudicated.  It is again referred to the RO for the 
appropriate action.

In May 2004, the veteran withdrew his request for a hearing 
before the Board.


FINDING OF FACT

The veteran's service-connected right knee disability is 
manifested by complaints of pain with extension to 0 degrees 
and flexion to 120 degrees on VA examination in June 2001.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 20 percent 
for residuals of a right knee injury with internal 
derangement and degenerative joint disease have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5260, 5261 (2005).






REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  VA's Duties of Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of May 2001 and June 
2004 letters from the AOJ to the veteran, which together 
informed the veteran of what evidence was required to 
substantiate the increased rating claim, advised him of his 
and VA's respective duties for obtaining evidence and also 
asked him to submit evidence and/or information in his 
possession to the AOJ.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the appellant has not been prejudiced 
thereby.  The content of the notice provided to the appellant 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the appellant been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of her or his claim.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal.  

With respect to the duty to assist, the RO has obtained the 
veteran' service medical and VA treatment records.  In 
addition, VA examinations have been conducted regarding the 
service-connected right knee disability.  The Board finds 
that the RO's actions comply with duty to assist 
requirements.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).


II.  Increased rating claim

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residuals conditions in 
civilian life.  Generally, the degree of disabilities 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994). 

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

Historically, by rating action in March 1956, service 
connection was granted for residuals of a right knee injury 
with internal derangement, evaluated as 10 percent disabling 
under Diagnostic Code 5257, effective from June 11, 1955.  By 
rating action in March 1961, the rating for the service-
connected right knee disability was reduced to 0 percent, 
effective from May 31, 1961.   

The veteran submitted his claim for an increased rating for 
the right knee disability in March 1998.  By rating action in 
September 1998, the RO increased the rating to 10 percent, 
effective on March 30, 1998 under Diagnostic Code 5262.  
During the pendency of the veteran's appeal for an increased 
rating, the RO, by rating action in October 1999, granted an 
increase to 20 percent for the right knee disability, 
effective from August 3, 1999.  By rating action in October 
2005, the RO granted to 20 percent rating for the right knee 
disability effective from March 30, 1998, the date of the 
veteran's initial claim for an increased rating.  

Pursuant to Diagnostic Code 5260, under which limitation of 
leg flexion is evaluated, the following evaluations are 
assignable: for flexion limited to 45 degrees, 10 percent; 
for flexion limited to 30 degrees, 20 percent; and for 
flexion limited to 15 degrees, 30 percent.

Pursuant to Diagnostic Code 5261, under which limitation of 
leg extension is evaluated, the following evaluations are 
assignable: for extension limited to 10 degrees, 10 percent; 
for extension limited to 15 degrees, 20 percent; for 
extension limited to 20 degrees, 30 percent, for extension 
limited to 30 degrees, 40 percent and for extension limited 
to 45 degrees, 50 percent.

Diagnostic Code 5257 evaluates slight knee impairment 
manifested by recurrent subluxation or lateral instability as 
10 percent disabling; moderate knee impairment as 20 percent 
disabling; and severe knee impairment as 30 percent 
disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5257 (2005).

VA outpatient records dated in February and March 1998 show 
that the veteran complained of knee pain, weakness and 
swelling.  Examination showed full range of motion of all 
extremities and crepitus of both knees was noted.  X-rays 
revealed moderate degenerative changes with narrowed medial 
joint spaces, more pronounced on the left.  

On VA examination in July 1998, the veteran reported pain of 
both knees, increased with walking and standing.  Examination 
of the right knee showed no deformity, joint effusion or 
tenderness.  McMurray's test was negative.  There was no 
instability.  There was some increased crepitation in all 
compartments of the right knee joint.  Flexion was to 125 
degrees both actively and passively.  Extension was to 0 
degrees.  X-rays showed degenerative joint disease, more 
severe on the right.  The impression included degenerative 
joint disease of the right knee.  

On VA examination in August 1999, the veteran complained of 
severe constant pain of both knees with intermittent episodes 
of swelling.  He reported difficulty if he walked over 100 
yards with increased pain and swelling.  He also reported 
stiffness in both knees, a feeling of fatigue, lack of 
endurance, and weakness.  He reported that the knees gave out 
beneath him after walking for approximately 15 minutes.  At 
the time of the examination, no canes or crutches were used, 
but it was noted that he used a single upright hinged left 
sided knee brace.  On examination, there was a mild limp on 
favoring the left side.  There was no increased swelling or 
heat of either knee.  Both the medial and lateral collateral 
ligaments were not painful on stressing on either side.  
Drawer tests were negative.  There was patellofemoral grating 
bilaterally, worse on the left.  There was no pain on 
tibiofemoral rotation and no joint line tenderness.  Range of 
motion of the right knee was from 0 to 130 degrees.  The 
diagnosis was arthritis right and left knees, left worse than 
the right.  It was indicated that the veteran had no weakened 
motions or excess fatiguability present.  It was noted that 
should a flare-up in the condition occur, loss of an 
additional 10 degrees of extension and 10 degrees of flexion 
would be anticipated.  

On VA examination in June 2001, the veteran reported right 
knee pain without radiation.  It was reported to be nearly 
constant and rated at 9/10 on the pain intensity scale.  
Aggravating factors include standing and walking.  Relieving 
factors include a right knee brace, therapy and Sulindac.  He 
also reported swelling, clicking, and give-way weakness.  He 
indicated that he had never fallen.  On examination , a right 
elastic sleeve was noted on the right knee.  There was no 
scar, swelling, erythema or ecchymosis.  There was no knee 
effusion or joint line tenderness on palpation.  The right 
knee had active range of motion of extension to 0 degrees and 
flexion to 90, without pain.  Passive range of motion was 
extension to 0 degrees and flexion to 120 degrees, with pain 
from 90 to 120 degrees.  Ligamentous stability was intact to 
valgus and varus stress in full extension and at 30 degrees 
of flexion.  Lachman's, McMurry's and Bounce home test were 
negative.  An x-ray of the right knee showed mild 
degenerative joint disease.  The diagnosis was mild right 
knee degenerative joint disease.  

VA outpatient records dated from December 1999 to May 2003 
show that on examination in January 2000, there was no right 
knee instability.  An April 2002 entry noted that there was 
no laxity of the right knee.  

A February 2004 VA outpatient treatment record noted that the 
veteran reported that he swam daily.  Examination of the 
extremities revealed no edema, calf tenderness or cyanosis.  
Joints were without erythema or effusions.  The impression 
included generalized osteoarthritis.  An April 2005 entry 
noted palpable crepitus of the right knee.

After a review of the record, the Board concludes that a 
rating in excess of 20 percent for residuals of a right knee 
injury with internal derangement and degenerative joint 
disease, is not warranted.  The medical evidence shows 
complaints of right knee pain, instability and weakness.  The 
evidence shows that the most restricted flexion of the right 
knee is to 120 degrees, as shown on the most VA examination 
in June 2001.  There is no medical evidence showing flexion 
limited to 15 degrees which would warrant a 30 percent rating 
under Diagnostic Code 5260.  The evidence further shows 
extension of the right knee is full to 0 degrees and there is 
no evidence of limitation of extension of the right knee 
which would warrant even a compensable rating under 
Diagnostic Code 5261.

Although the veteran's right knee disability is productive of 
pain, the Board reiterates that the disability is evaluated 
based on limitation of motion due to pain.  Thus, given the 
range of motion findings, which are consistent with 
noncompensable evaluations under both Diagnostic Codes 5260 
and 5261, a rating greater than 20 percent for the right knee 
is not appropriate.  It was noted on VA examination in August 
1999, the examiner indicated that that should a flare-up in 
the condition occur, loss of an additional 10 degrees of 
extension and 10 degrees of flexion would be anticipated.  It 
was indicated, however, that the veteran had no weakened 
motion or excess fatiguability present.  Accordingly, as the 
veteran retains substantially full range of right knee 
motion, without evidence of significant weakness, 
fatigability or incoordination, and as the functional 
impairment otherwise associated with the veteran's right knee 
disorder is not shown to be in excess of that contemplated by 
the assigned evaluation of 20 percent, the Board concludes 
that a higher evaluation under 38 C.F.R. §§ 4.40 and 4.45 for 
right knee disability is not warranted.

The Board has considered other potentially applicable 
diagnostic codes that provide for assignment of a higher 
evaluation for the veteran's right knee disability.  However, 
because the evidence shows that the veteran does not have 
ankylosis of the either knee or impairment of the tibia and 
fibula, and in the absence of clinical evidence of disability 
comparable to knee ankylosis or impairment of the tibia and 
fibula, a rating greater than 20 percent is not warranted 
under Diagnostic Codes 5256 or 5262.

Furthermore, the Board observes that separate ratings under 
Diagnostic Codes 5260 and 5261 may be assigned for disability 
of the same joint.  VAOPGCPREC 9-2004, 69 Fed. Reg. 59988, 
59990 (2004).  In this case, however, even when pain is 
considered, the evidence does not show a compensable level of 
flexion or extension to allow for the assignment of a 
compensable evaluation for both planes of motion.  Separate 
ratings under VAOPGCPREC 9-2004 are therefore not warranted.

The Board has considered whether the veteran is entitled to a 
separate evaluation for instability of the right knee under 
Diagnostic Code 5257.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997) (A claimant who has arthritis and instability 
of the knee may be rated separately under Diagnostic Codes 
5003 and 5257).  While the medical evidence shows complaints 
that the right knee gives way on occasion and the use of a 
right knee elastic sleeve, there is no medical evidence of 
current right knee instability.  Because these medical facts 
do not show recurrent subluxation or lateral instability, the 
criteria at Diagnostic Code 5257 are not for application in 
this instance. 

Furthermore, the Board has considered whether the veteran's 
right knee disability present an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted. See 38 C.F.R. § 3.321(b)(1);  Bagwell 
v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this regard, 
the Board notes that the veteran's disability has not been 
shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Therefore, the Board finds that the criteria for 
submission for consideration of extra-schedular ratings 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  
Accordingly, 38 C.F.R. § 3.321(b)(1) does not provide an 
additional basis for a disability rating in excess of 20 
percent for the service-connected right knee disability.


ORDER

Entitlement to an increased rating for the service-connected 
residuals of a right knee injury with internal derangement 
and degenerative joint disease is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


